OPINION CONCURRING IN PART
Lawrence, Judge:
I agree with my associates that the judgment appealed from should be reversed and the cause remanded for further proceedings. However, I do not concur in their reasoning nor approve of their judgment which decrees that—
* * * the cause is remanded to the trial court for the purpose of permitting counsel for the importer to call the appraiser, instead of the examiner, “* * * and have him explain the reasons for his advancement of values” with particular reference to the item of 6.15 per centum, and also for the introduction of such other evidence as may be desired by counsel for either party. •
While I perceive no objection to permitting the appraiser to testify in reappraisement proceedings within certain limits, not here necessary to recite, it would seem to be contrary to the weight of judicial authority to direct, by clear implication, that counsel should be permitted to explore the mental processes or to search the reasons which actuated the appraiser in finding value pursuant to section 500 (a) of the Tariff Act of 1930, and I do not regard the Eurasia case, cited by my associates, as “holding” to that effect. Note Wolff v. United States, 1 Ct. Cust. Appls. 181, T. D. 31217.
Mindful of the history of this case, and with a view to facilitating its ultimate disposition, it is my opinion that the judgment herein should be so phrased as to permit the introduction of such available competent evidence as legally may be required to enable the trial judge properly to determine the value of the merchandise, as provided in section 501 of said act.